The defendant met his prima facie burden of demonstrating his entitlement to judgment as a matter of law dismissing the first cause of action by showing, through the affirmed reports of his medical experts, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). In opposition to the defendant’s motion, the plaintiff failed to raise a triable issue of fact (see Srebnick v Quinn, 75 AD3d 637 [2010]). Accordingly, the Supreme Court should have granted that branch of the defendant’s motion which was for summary judgment dismissing the first cause of action. Rivera, J.R, Florio, Dickerson, Hall and Roman, JJ., concur.